DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            PHILIP VARSAM,
                               Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D19-2935

                           [January 20, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin S. Fein, Judge; L.T. Case No. 17-00057CF10A.

   Philip L. Reizenstein of Reizenstein & Associates, PA, Miami, and Robert
S. Reiff of Law Offices of Robert S. Reiff, P.A., Fort Lauderdale, for
appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Philip Varsam appeals his convictions for leaving the scene of a crash
involving death and driving under the influence manslaughter
(impairment). We affirm on all issues.

   According to Varsam, the State engaged in multiple incidents of
prosecutorial misconduct at trial: 1) by misrepresenting evidence to the
jury during closing argument when it mentioned the victim’s hair
embedded in Varsam’s vehicle’s windshield; 2) by referencing other
notorious cases; 3) in its redirect examination of a nightclub waitress; 4)
during Varsam’s cross-examination and closing argument; and 5) multiple
unobjected-to comments during closing argument that allegedly
denigrated the defense.

   We agree that the State made multiple inappropriate statements during
closing argument. At the same time, we do not find the statements rise to
the level of fundamental error. See Robinson v. State, 211 So. 3d 59, 60
(Fla. 4th DCA 2017) (agreeing the state made several inappropriate
comments during closing but concluding the “comments, both singularly
and collectively, did not rise to the level of fundamental error”). Thus, we
affirm but write only to warn the State—and specifically the prosecuting
attorney—that certain statements made during closing argument were
improper.

   Affirmed.

MAY, FORST and KUNTZ, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2